DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 01/07/2020. Claims 1-67 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 01/07/2020. These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/17/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, 17, 25, 41-42, 51-52, 56, 63, 65, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over of VIVO: "RAN2 Impacts of 2-step RACH", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #103bis, R2-1814263; hereinafter “R2-1814263”, Chengdu, China; 20181008 - 20181012, 3 pages in view of Agiwal et al. (U.S 2020/0107372; hereinafter “Agiwal” cited with provisional 62/738,374) further in view of Moulsley et al. (U.S 2014/0133447).
For citation purposes, hereinafter, the Office Action refers to the cited by Agiwal et al. with provisional 62/738,374, which qualifies as prior art date.
For claim 1: 
R2-1814263 discloses a method for wireless communication at a user equipment (UE) (see R2-1814263, at least figure 1; communication between UE and gNB), comprising: 
transmitting, to a base station (see R2-1814263, at least figure 1; UE transmit message to eNB), a first message of a two-step random access channel procedure (see R2-1814263, at least figure 1; including Msg1 in 2-step RACH configuration), the two-step random access channel procedure comprising the first message and a second message (see R2-1814263, at least figure 1; 2 steps RACH configuration comprising Msg1 and Msg2); receiving, from the base station, the second message comprising feedback information for signaling that the two-step random access channel procedure has been completed (see R2-1814263, at least section 2, 2.1; the UE should send the feedback when the contention resolution succeeds and UE applies the RRC message and sends the feedback when the contention resolution succeeds after receiving the new Msg2); and 
transmitting, to the base station, a third message comprising an indication of whether the second message was received by the UE, the third message transmitted in accordance with the feedback information (see R2-1814263, at least section 2, 2.1; For 2-step CBRA procedure, the Msg3 is transmitted before the Msg2 transmission, the UL grant may be optional for the new Msg2. What’s more, if the new Msg2 containing a UE Contention Resolution Identity MAC CE is successfully decoded by the UE, contention resolution can be considered as successfully solved).
R2-1814263 does not explicitly disclose the third message transmitted in accordance with the feedback information. 
Agriwal, from the same or similar fields of endeavor, disclose the UE may transmit a third message to the BS based on the UL grant (see Agriwal, at least paragraph [0511]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Agriwal. The motivation for doing this is to provide a system networks in order to reduce the latency of 4 step CBRA procedure and increase a probability for successful completion of a 2-step RA.
R2-1814263- Agriwal does not explicitly disclose a third message comprising an indication of whether the second message was received by the UE. 
Moulsley, from the same or similar fields of endeavor, disclose a transmission method in a mobile communication system comprising a base station and a terminal is provided, wherein the terminal transmits a message to the base station indicating that an uplink transmission resource is to be used by the terminal, and further information is provided by the terminal to the base station (see Moulsley, at least paragraph [0011]; [0012]; [0016]; [0022]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Moulsley. The motivation for doing this is to provide a system networks in order to provide a more efficient transmission procedure, a method is provided, in which the terminal transmits a message to the base station indicating that an uplink transmission 
For claims 13, 52 and 63:
In addition to rejection in claims 13, 52 and 63, R2-1814263-Agriwal-Moulsley-Fasil Abdul further discloses receiving, as part of the feedback information, an uplink grant for transmitting uplink data to the base station (see R2-1814263, at least section 2, 2.1 and figure 1), wherein transmitting the third message comprises: transmitting the third message based at least in part on the uplink grant (see Agiwal, at least paragraph [0511]; the UE may transmit a third message to the BS based on the UL grant). The motivation for doing this is to provide a system networks in order to reduce the latency of 4 step CBRA procedure and increase a probability for successful completion of a 2-step RA.
For claims 17, 41, 51 and 65: 
In addition to rejection in claims 17, 41, 51 and 65, R2-1814263-Agriwal-Moulsley further discloses wherein the feedback information is different from feedback information associated with a physical downlink control channel (see R2-1814263, at least figure 1; fb information associated with PDDCH). 
For claim 25: 
For claim 25, claim 25 is directed to a method for wireless communication at a base station which has similar scope as claim 1. Therefore, claim 25 remains un-patentable for the same reasons.
For claim 42: 
For claim 42, claim 42 is directed to an apparatus for wireless communication at a user equipment (UE) which has similar scope as claim 1. Therefore, claim 42 remains un-patentable for the same reasons.
For claim 56:
For claim 56, claim 56 is directed to an apparatus for wireless communication at a base station which has similar scope as claim 1. Therefore, claim 42 remains un-patentable for the same reasons.
For claim 66:
For claim 66, claim 66 is directed to an apparatus for wireless communication at a user equipment (UE) which has similar scope as claim 1. Therefore, claim 66 remains un-patentable for the same reasons.
For claim 67:
For claim 67, claim 67 is directed to an apparatus for wireless communication at a base station which has similar scope as claim 1. Therefore, claim 67 remains un-patentable for the same reasons.
Claims 2, 6, 7, 9, 26, 29, 31, 43, 47, 48, 49, 57, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over of VIVO: "RAN2 Impacts of 2-step RACH", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #103bis, R2-1814263; hereinafter “R2-1814263”, Chengdu, China; 20181008 - 20181012, 3 pages in view of Agiwal et al. (U.S 2020/0107372; hereinafter “Agiwal” cited with provisional 62/738,374) further in view of Moulsley et al. (U.S 2014/0133447) further in view of Fasil Abdul et al. (U.S 2018/0176847).
For claims 2, 26, 43 and 57: 
In addition to rejection in claims 2, 26, 43 and 57, R2-1814263-Agriwal-Moulsley does not explicitly disclose receiving, as part of the feedback information, information for a physical uplink control channel, wherein transmitting the third message comprises: transmitting the third message on the physical uplink control 
Fasil Abdul, from the same or similar fields of endeavor, disclose the UL feedback will be transmitted over the next opportunity to transmit feedback over Physical Uplink Control Channel (PUCCH) or over an available Physical Uplink Shared Channel (PUCCH) (see Fasil Abdul, at least paragraph [0204]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Fasil Abdul. The motivation for doing this is to provide a system networks in order to maintain similar operation as that of other LTE devices.
For claims 6 and 47: 
In addition to rejection in claims 6 and 47, R2-1814263-Agriwal-Moulsley- Fasil Abdul further disclose wherein the second message comprises a timing advance command, and wherein the third message is transmitted based at least in part on the timing advance command (see R2-1814263, at least section 2, 2.1, proposal 2; The msg2 of the 2-step RACH procedure has the following characteristics including Timing Advance Command). 
For claims 7, 29, 48 and 60: 
In addition to rejection in claims 7, 29, 48 and 60, R2-1814263-Agriwal-Moulsley- Fasil Abdul further disclose receiving, as part of the feedback information, an uplink grant for transmitting uplink data to the base station; and transmitting, to the base station, the uplink data based at least in part on the uplink grant (see R2-1814263, at least section 2, 2.4; HARQ is applicable for Msg3, and a fixed HARO process id O is assigned to Msg3. Note that multiple UEs could be transmitting Msg3 using the same UL grant, because the contention has not been resolved yet when Msg3 is transmitted. The UEs that have transmitted on the same PRACH occasion with the same preamble index would transmit and retransmit Msg3 using the same UL grant).
For claims 9, 31, 49 and 62:
In addition to rejection in claims 9, 31, 49 and 62, R2-1814263-Agriwal-Moulsley-Fasil Abdul further disclose wherein the feedback information comprises at least one of an uplink grant or a downlink grant based at least in part on data to be communicated between the UE and the base station (see R2-1814263, at least section 2, 2.1; the random access response in NR typically includes Timing Advance Command, UL Grant for Msg3, Backoff Indicator, RAPID, and temporary C-RNTI. For 2-step CBRA procedure, the Msg3 is transmitted before the Msg2 transmission, the UL grant may be optional for the new Msg2. What’s more, if the new Msg2 containing a UE Contention Resolution Identity MAC CE is successfully decoded by the UE, contention resolution can be considered as successfully solved).
Claims 3-5, 27-28, 44-46, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over of VIVO: "RAN2 Impacts of 2-step RACH", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #103bis, R2-1814263; hereinafter “R2-1814263”, Chengdu, China; 20181008 - 20181012, 3 pages in view of Agiwal et al. (U.S 2020/0107372; hereinafter “Agiwal” cited with provisional 62/738,374) further in view of Moulsley et al. (U.S 2014/0133447) further in view of Fasil Abdul et al. (U.S 2018/0176847) further in view of Jeon et al. (U.S 10,681,648).
For claims 3, 27, 44 and 58: 
In addition to rejection in claims 3, 27, 44 and 58, R2-1814263-Agriwal-Moulsley-Fasil Abdul does not explicitly disclose wherein the information for the physical uplink control channel comprises a transmit power control command. 
(see Jeon, figure 16, column 27; figure 25B; TPC command for scheduled PUCCH). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Jeon. The motivation for doing this is to provide a system networks can improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency.
For claims 4, 28, 45 and 59: 
In addition to rejection in claims 4, 28, 45 and 59, R2-1814263-Agriwal-Moulsley-Fasil Abdul does not explicitly disclose wherein the information for the physical uplink control channel comprises at least one of a physical uplink control channel resource indicator, a physical downlink shared channel-to-hybrid automatic repeat request timing indicator, listen-before-talk information, a sounding reference signal request, or a channel state information request. 
Jeon, from the same or similar fields of endeavor, disclose the transmission of a group of TPC commands for SRS transmissions by one or more UEs. Along with a TPC command, a SRS request may also be transmitted (see Figure 16). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Jeon. The motivation for doing this is to provide a system networks can improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency.
For claims 5 and 46: 
 Jeon further disclose transmitting, within the third message, a channel state information report based at least in part on the channel state information request (see Jeon, at least figure 30, 31; CSI report; column 27, line 3; CSI request, column 38, 39, 40). The motivation for doing this is to provide a system networks can improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency.
Claims 14, 16, 33, 40, 53, 55 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over of VIVO: "RAN2 Impacts of 2-step RACH", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #103bis, R2-1814263; hereinafter “R2-1814263”, Chengdu, China; 20181008 - 20181012, 3 pages in view of Agiwal et al. (U.S 2020/0107372; hereinafter “Agiwal” cited with provisional 62/738,374) further in view of Moulsley et al. (U.S 2014/0133447) further in view of Park et al. (U.S 2018/0279186).
For claims 14, 33, 53 and 64: 
In addition to rejection in claims 14, 53 and 64, R2-1814263-Agriwal-Moulsley-Fasil Abdul does not explicitly disclose wherein the uplink grant comprises listen-before-talk information comprising an indication of at least one of a listen-before-talk priority or a medium sensing category. 
Park, from the same or similar fields of endeavor, disclose Listen-before-talk (clear channel assessment) may be implemented for transmission in an LAA cell. In a listen-before-talk (LBT) procedure, equipment may apply a clear channel assessment (CCA) check before using the channel. For example, the CCA may utilize at least energy detection to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively. For example, (see at least paragraph [0227]-[0232]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Park. The motivation for doing this is to provide a system networks can increasing the number of PDCCH candidates in the dedicated control resource set, the scheduling flexibility can be improved.
For claims 16, 40 and 55: 
In addition to rejection in claims 16, 40 and 55, R2-1814263-Agriwal-Moulsley-Fasil Abdul does not explicitly disclose wherein receiving the second message comprises: receiving the second message via a broadcast transmission from the base station or a unicast transmission from the base station. 
Park, from the same or similar fields of endeavor, disclose wireless device may acquire one or more two-step RA configuration parameters (e.g., in step 2001 of FIG.20) from one or more messages broadcast and/or unicast by a cell. A base station may broadcast or multicast, via a cell, one or more two-step RA configuration parameters comprised in one or more system information blocks. The base station may transmit configuration parameters to a wireless device via dedicated resource(s) and signaling, such as via a unicast to a wireless device in an RRC connected state (see Park, at least paragraph [0263]; [0282]-[0283]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Park. The motivation for doing this is to provide a system networks may improve the latency of receiving an uplink grant for UL data arrival.

Allowable Subject Matter
Claims 8, 10-12, 15, 18-24, 30, 34-39, 50, 54 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Kunt et al. (U.S 2020/0107371) discloses addressing and HARQ for MsgB in two-step RACH in mobile communications and the apparatus receives from the network node a second message containing a random access response (RAR). 
Jung et al. (U.S 2018/0205516) discloses a user equipment (UE) may select one of the RACH procedures, such as a 2-step RACH procedure or a 4-step RACH procedure, based on path loss estimates or reference signal received power (RSRP) measurements, and may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/10/2021